Citation Nr: 0016470	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel







INTRODUCTION

The appellant served on active duty from January 1970 to 
November 1971.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1998 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The appellant has not presented competent medical evidence 
showing a nexus between his bilateral hearing loss and any 
incident or event of his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and a nerve-related disorder (including sensorineural 
hearing loss) becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disorder shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  The presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) (1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The appellant has 
stated that he sustained bilateral hearing loss as a result 
of noise exposure incurred while on active duty during a 
period of combat.  The Board accepts as true the appellant's 
account of this in-service injury.

A post-service February 1998 VA examination indicates that 
the appellant suffers mild to moderately-severe bilateral 
sensorineural hearing loss.  The examiner reported the 
appellant's account of a history of exposure to excessive 
noise levels while on active duty, including artillery, M-
16s, helicopters and airplanes.  However, medical reports 
which merely transcribe the appellant's contentions without 
enhancement cannot be considered medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  The examining 
physician did not offer an opinion relating the appellant's 
bilateral hearing loss to this in-service noise exposure, or 
any other incident during service.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for bilateral hearing loss well 
grounded.  Caluza, 7 Vet. App. at 498.  There is no competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between the appellant's claimed 
condition and the injury he indicates he experienced during 
service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  Moreover, a nerve-related hearing disorder was not 
demonstrated within one year of separation from active duty.  

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  It is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
Thus, his lay assertions that he suffers from bilateral 
hearing loss as a result of noise exposure incurred in 
service will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95(1992).  

Where the veteran has not met this burden of demonstrating a 
well grounded claim, the VA has no further duty to assist him 
in developing facts pertinent to the claim, including no duty 
to obtain a medical examination or opinion.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 477 (1999).  VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
the kind of evidence needed to well ground a claim for 
service connection.  Robinette, 8 Vet. App. 69 (1995).  
However, there is nothing in the record which suggests the 
existence of any additional evidence that might render 
plausible this claim that is not currently well grounded on 
the bases of a current disability and a medical nexus.  
Further, in documents provided from the RO, the appellant has 
been advised of the type of information he needed to well 
ground the claim.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for bilateral hearing loss 
is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

